DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Status of Claims

Applicant’s amendment filed on August 2, 2021 has been entered.  Claims 7, 9 and 13 are amended.  Claims 1-20 are pending in the application.  Applicant's amendment has overcome the objection(s) of claims 7 and 13, and rejection(s) of claims 9-13 under 35 U.S.C. 101 previously set forth in the Non- Final Office Action mailed on June 8, 2021.

Response to Arguments

Applicant’s arguments, see p.7-11, filed on August 2, 2021, with respect to the rejection(s) of claim 1 -20 under 35 U.S.C. § 102 and 35 U.S.C. § 103 have been fully considered but not persuasive.

(A) On p.7-8, Applicant argues “To connect programmatically to a service provided by a cloud computing environment, an application (such as a web browser) uses an endpoint. An endpoint may include a domain name of the entry point for the service (see [0023] of the Specification). A public service endpoint is an endpoint that is publicly accessible by users. A public service endpoint may include a unique domain name which is provided by a public cloud vendor. See paragraph [0011] of the Specification…
The data server node of Viachogiannis is not understood to be a public service endpoint as claimed. They perform different functions - the data server node reads from and writes data to a database (repository) the public service endpoint is a publicly accessible URL of the entry point for the service provided by a cloud computing environment.”

As to point (A), Examiner acknowledges that a public endpoint may include a unique domain name which is provided by a public cloud vendor as recited in para 0011 of the Specification, but a URL merely includes a domain name.  The URL is not the domain name.  For example, the URL https://www.example.com:80/path/to/myfile.html?key1=value1&key2=value2#SomewhereInTheDocument comprises a domain name of www.example.com (see https://developer.mozilla.org/en-US/docs/Learn/Common_questions/What_is_a_URL).  In other words, a public endpoint is not a URL.
In response to applicant's argument that the reference(s) fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e. the public service endpoint is a publicly accessible URL of the entry point for the service provided by a cloud computing environment) are not recited in the rejected claim(s) (e.g. claim 1).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
	In additional, the term “endpoint” is broad, where in plain English “endpoint” means “a point marking the completion of a process or stage of a process” (https://www.merriam-domain name.  The endpoint may be a logical or physical point for service by a cloud computing environment.  Vlachogiannis discloses data server node 234 [public service endpoint] as a set of one or more processes, executed by processors or other suitable components within data server system 130, where data server devices 135 in data server systems 130 communicates with client devices 115 via network 190 (such as internet) [Vlachogiannis, para 0045, 0037]).

	(B) On p.9, Applicant argues “an alias service endpoint may be understood to include a publicly accessible URL that maps to a public service endpoint. That is, they are two URLs that are resolved to the same underlying service provided in the cloud computing environment.
The Office action cites to a parameterized URL within an HTTP request in paragraph 122 of Vlachogiannis as teaching the claimed alias service endpoint. A parameterized URL is a URL that includes URL parameters. In an example, a URL parameter is a way to pass information about a user click in a web browser through its URL. In this example, a URL parameter may be used for ad tracking purposes.
A parameterized URL is not believed to be an alias service endpoint. Vlachogiannis does not teach or suggest the use of an alias service endpoint as claimed.”

As to point (B), in response to applicant's argument that the reference(s) fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e. an alias service endpoint as a URL that maps to another URL (e.g. a public service endpoint)) are not recited in the rejected claim(s) (e.g. claim 1).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
As explained in point (A), a public endpoint as claimed in independent claim 1 is not a URL, nor includes a domain name.  The alias service endpoint as claimed is merely associated with the public service endpoint, and not necessarily mapped to public service endpoint.  Vlachogiannis discloses the parameterized URL (which inherently includes a domain name [alias service endpoint] as explained in point A) within a HTTP request to perform data operation assigned to a particular data server node (e.g. public service endpoint) [Vlachogiannis, para 0099, 0122).  In other words, the parameterized URL (including the domain name) is associated with the particular data service node.

Similar arguments apply to independent claims 9 and 14. Therefore, the rejections of claims 1-20 are maintained.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 2, 6, 9-10, 14 and 16 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Vlachogiannis (PG PUB US2015/0295848).

	Regarding claim 1, Vlachogiannis teaches “A method, comprising:
	determining whether a public service endpoint to a workload in a public cloud system has not been accessed for a pre-defined period of time;” (A node monitor 238 monitors existing data server nodes 234 to determine whether the data server nodes 234 are active or inactive, such as determining that a particular data server node, of the dynamically [workload] within a certain period of time [Vlachogiannis, para 0064, 0088]);
	“in response to a determination that the public service endpoint to the workload in the public cloud system has not been accessed for the pre-defined period of time, deleting the public service endpoint to the workload in the public cloud system;” (Node monitor 238 instructs or otherwise causes inactive data server node(s) 234 to terminate after determining that a particular data server node, of the dynamically instantiated data server nodes, has not processed any of the messages within a certain period of time [Vlachogiannis, para 0064, 0088]);
	“in response to a determination that an alias service endpoint associated with the public service endpoint has been accessed, associating a new public service endpoint with the workload in the public cloud system; and
	allowing access to the workload in the public cloud system via the new public service endpoint.” (After the particular data server node has terminated, a new message indicating a data operation to perform with respect to a particular data collection (e.g. performing data operations as a parameterized URL [alias service point] within an HTTP requests) that had been assigned to the particular data server node may be received. A new data server node may then be instantiated for the particular data collection [Vlachogiannis, para 0099, 0122]).

	Regarding claim 2, Vlachogiannis teaches “wherein associating the new public service endpoint with the workload in the public cloud system comprises:
creating the new public service endpoint; and” (A new data server node may then be instantiated for the particular data collection [Vlachogiannis, para 0099]).
“associating the new public service endpoint with the alias service endpoint.” (After the particular data server node has terminated, a new message indicating a data operation to perform with respect to a particular data collection (e.g. performing data operations [alias service point] within an HTTP requests) that had been assigned to the particular data server node may be received. A new data server node may then be instantiated for the particular data collection, where the new data server node inherently associates with the URL in order to perform data operation to the particular data collection [Vlachogiannis, para 0099, 0122]).

Regarding claim 6, Vlachogiannis teaches “wherein the public cloud system includes a hybrid cloud system.” (The data server devices 135 further utilize these network interface components to reply to client devices 115 with data resulting from at least some of these data operations.  The one or more networks 190 may include any combination of wide-area networks such as the Internet, virtual networks, and/or local networks.  In other words, the system is a hybrid system which serves clients over local network as well as clients over internet [Vlachogiannis, para 0037]).

Claim 9 lists all the same elements of claim 1 respectively and a public cloud system, comprising:
a processing resource; and
a non-transitory machine readable medium storing instructions (The techniques herein are performed by computer system 1100 in response to processor 1104 executing one or more sequences of one or more instructions contained in main memory 1106 [Vlachogiannis, para 0152]). Therefore, the supporting rationale of the rejection to claim 1 applies equally as well to claim 14.

Regarding claim 10, Vlachogiannis teaches “wherein the alias service endpoint is a domain name.” (Messages may be received in any suitable format. In an embodiment, for instance, a message distribution component such as message router 232, receives a request to [alias service point] within an HTTP requests, where the URL inherently includes a domain name [Vlachogiannis, para 0122]).

Claim 14 lists all the same elements of claim 1 respectively and a non-transitory machine-readable storage medium comprising instructions, the instructions executable by a processor (Such instructions, when stored in non-transitory storage media accessible to processor 1104, render computer system 1100 into a special-purpose machine that is customized to perform the operations specified in the instructions [Vlachogiannis, para 0149]). Therefore, the supporting rationale of the rejection to claim 1 applies equally as well to claim 14.

Claim 16 lists all the same elements of claim 6, but claims the storage medium rather than the method form. Therefore, the supporting rationale of the rejection to claim 6 applies equally as well to claim 16.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 5, 15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Vlachogiannis (PG PUB US2015/0295848) as applied to claims 1, 2, 6, 14 and 16 above, and further in view of Thiagarajan (PG PUB US2020/0162385).

Regarding claim 3, Vlachogiannis teaches “wherein associating the alias service endpoint with the public service endpoint” (Messages may be received in any suitable format. In an embodiment, for instance, a message distribution component such as message router 232, receives a request to perform data operations as a parameterized URL [alias service endpoint] within an HTTP requests. The message distribution component translates the requests into binary-encoded messages, and sends binary-encoded messages to the communication component 680 of the node 600 [public service endpoint] assigned to handle the request [Vlachogiannis, para 0122]).
However, Vlachogiannis does not teach “creating the alias service endpoint.”
Thiagarajan teaches “creating the alias service endpoint.” (A redirect between a requested domain name (e.g. bing.com) and its corresponding traffic manager domain name is, in one implementation, achieved by updating the domain's entry in the DNS 102 to a CNAME entry that aliases the associated domain profile 120 (e.g., www.bing.trafficmanager.net) [Thiagarajan, para 0020]).
	It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify Vlachogiannis to comprise the claimed limitation to effectively enhance network performance by load balancing among multiple endpoint computing systems of a domain [Thiagarajan, para 0009].

Regarding claim 5, Vlachogiannis teaches “wherein associating the alias service endpoint with the public service endpoint” (Messages may be received in any suitable format. In an embodiment, for instance, a message distribution component such as message router 232, receives a request to perform data operations as a parameterized URL [alias service endpoint] within an HTTP requests. The message distribution component translates the requests into binary-encoded messages, and sends binary-encoded messages to the [public service endpoint] assigned to handle the request [Vlachogiannis, para 0122]).
However, Vlachogiannis does not teach “creating the alias service endpoint by a Domain Name Service (DNS) service in the public cloud system.”
Thiagarajan teaches “creating the alias service endpoint by a Domain Name Service (DNS) service in the public cloud system.” (A redirect between a requested domain name (e.g. bing.com) and its corresponding traffic manager domain name is, in one implementation, achieved by updating the domain's entry in the DNS 102 to a CNAME entry that aliases the associated domain profile 120 (e.g., www.bing.trafficmanager.net) [Thiagarajan, para 0020]).
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify Vlachogiannis to comprise the claimed limitation to effectively enhance network performance by load balancing among multiple endpoint computing systems of a domain [Thiagarajan, para 0009].

Claim 15 lists broader elements of claim 5, but claims the storage medium rather than the method form. Therefore, the supporting rationale of the rejection to claim 5 applies equally as well to claim 15.

Claim 17 lists broader elements of claim 5, but claims the storage medium rather than the method form. Therefore, the supporting rationale of the rejection to claim 5 applies equally as well to claim 15.

Claims 4, 7 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Vlachogiannis (PG PUB US2015/0295848) as applied to claims 1, 2, 6, 14 and 16 above, and further in view of Farhangi (US Patent 10,986,065).

Regarding claim 4, Vlachogiannis does not teach “wherein the public service endpoint is a domain name.”
Farhangi teaches “wherein the public service endpoint is a domain name.” (The write identifier (identifier of write endpoint 122) is “cell-120a-write.dms.tld” [Farhangi, column 14, line 17-21]).
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify Vlachogiannis to comprise the claimed limitation to effectively enhance administrator capability of managing mapping data for a service associated with a namespace (e.g. modifying mapping data) [Farhangi, column 13, line 59-column 14, line 2]).

	Regarding claim 7, Vlachogiannis teaches “wherein associating the new public service endpoint with the workload in the public cloud system” (After the particular data server node has terminated, a new message indicating a data operation to perform with respect to a particular data collection (e.g. performing data operations as a parameterized URL [alias service point] within an HTTP requests) that had been assigned to the particular data server node may be received. A new data server node may then be instantiated for the particular data collection [Vlachogiannis, para 0099, 0122]).
	However, Vlachogiannis does not teach “creating the new public service endpoint by a Domain Name Service (DNS) service; and
associating the new public service endpoint with the alias service endpoint by the DNS service.”
	Farhangi teaches “creating the new public service endpoint by a Domain Name Service (DNS) service;” (Interaction (2) may occur, for example, via the DNS protocol, by requesting to resolve a write identifier for the namespace, which write identifier [new public service endpoint] may be generated based on the request to write data [Farhangi, column 14, line 21-25]);
“associating the new public service endpoint with the alias service endpoint by the DNS service.” (To that end, the interface 112, at (2), obtains from the domain name service information from the record 302 mapping a namespace identifier (e.g., “write.example.cellrouting.internal”) [alias service endpoint] to a cell 120 or endpoint within the cell 120 (e.g., “cell-120 a-write.dms.tld,” which illustratively identifies the write endpoint 122).  The mapping inherently associates namespace identifier and write identifier (identifier of write endpoint 122) [Farhangi, column 14, line 16-21]).
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify Vlachogiannis to comprise the claimed limitation to effectively enhance administrator capability of managing mapping data for a service associated with a namespace (e.g. modifying mapping data) [Farhangi, column 13, line 59-column 14, line 2]).

Regarding claim 18, Vlachogiannis does not teach “wherein the new public service endpoint is a domain name.”
Farhangi teaches “wherein the new public service endpoint is a domain name.” (The write identifier (identifier of write endpoint 122) is “cell-120a-write.dms.tld” [Farhangi, column 14, line 17-21]).
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify Vlachogiannis to comprise the claimed limitation to effectively enhance administrator capability of managing mapping data for a service associated with a namespace (e.g. modifying mapping data) [Farhangi, column 13, line 59-column 14, line 2]).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Vlachogiannis (PG PUB US2015/0295848) as applied to claims 1, 2, 6, 14 and 16 above, and further in view of Li (PG PUB US2018/0034908).

Regarding claim 8, Vlachogiannis does not teach “notifying a user regarding deletion of the public service endpoint.” 
Li teaches “notifying a user regarding deletion of the public service endpoint.” (When the usage falls below a threshold, an alert is sent to an administrative user who can submit a command to confirm the removal of an existing node from the system, where the nodes communicates with external equipment and/or other systems in a data center over a network (e.g. internet) [Li, Fig. 4, para 0038, 0022]).
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify Vlachogiannis to comprise the claimed limitation to effectively enhance administrator experience by be notified for removing exiting node(s).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Vlachogiannis (PG PUB US2015/0295848) as applied to claims 1, 2, 6, 9-10, 14 and 16 above, and further in view of Kong (US Patent 10,757,181).

Regarding claim 11, Vlachogiannis does not teach “wherein the new public service endpoint is associated with the workload in the public cloud system by a user.”
Kong teaches “wherein the new public service endpoint is associated with the workload in the public cloud system by a user.” (The subset engine 120 may identify subsets of operation nodes to be assigned to subsets of clients based on user input.  The assignment engine 122 may be configured to assign the subset(s) of operation nodes to the 
It would have been further obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify Vlachogiannis to comprise the claimed limitation to effectively facilitate load balancing of operations by a user.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Vlachogiannis (PG PUB US2015/0295848) as applied to claims 1, 2, 6, 9-10, 14 and 16 above, and further in view of Li (US Patent 10,986,065).

Regarding claim 12, Vlachogiannis does not teach “wherein the new public service endpoint to the workload in the public cloud system is created by a user.” 
Li teaches “wherein the new public service endpoint to the workload in the public cloud system is created by a user.” (When such a threshold is exceeded, an alert is sent to an administrative user who can submit a command to confirm the addition of a new node to the system, where the nodes communicates with external equipment and/or other systems in a data center over a network (e.g. internet) [Li, Fig. 4, para 0035, 0022]).
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify Vlachogiannis to comprise the claimed limitation to effectively enhance administrator experience by be notified for adding additional node(s).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Vlachogiannis (PG PUB US2015/0295848) as applied to claims 1, 2, 6, 9-10, 14 and 16 above, and further in view of Takeshima (US Patent 8,543,692).

Regarding claim 13, Vlachogiannis teaches “to determine whether the public service endpoint to the workload in the public cloud system has not been accessed for the pre-defined period of time” (A node monitor 238 monitors existing data server nodes 234 to determine whether the data server nodes 234 are active or inactive, such as determining that a particular data server node, of the dynamically instantiated data server nodes, has not processed any of the messages [workload] within a certain period of time [Vlachogiannis, para 0064, 0088]).
However, Vlachogiannis’s teaching does not teach the determining is “periodically poll a Domain Name Service (DNS) on the public cloud system that manages the public service endpoint.”
	Takeshima teaches the determining is “to periodically poll a Domain Name Service (DNS) on the public cloud system that manages the public service endpoint.” (The server monitoring processing unit 22 repeatedly (e.g., regularly) performs a server active/inactive state monitoring processing subroutine (i.e., monitors whether each server apparatus 30 is active or inactive).  If the server apparatus is inactive, it would not be able [be accessed] to offer services [Takeshima, column 4, line 46-50, 23-28]).
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify Vlachogiannis to comprise the claimed limitation to effectively enhance manage DNS service by monitoring the status of the server apparatus.

Claim 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Vlachogiannis (PG PUB US2015/0295848) as applied to claims 1, 2, 6, 14 and 16 above, and further in view of Sharma (PG PUB US2018/0191859).

	Regarding claim 19, Vlachogiannis does not teach “wherein information related to the deleted public service endpoint is maintained in a database.”
“wherein information related to the deleted public service endpoint is maintained in a database.” (After deallocating or de-scheduling the virtual machine from the host 102 a, at step S804 the Nova scheduler 1002 updates the database entry for the host 102 a to reflect the resources released as a result of the deallocation/descheduling of the HA virtual machine [Sharma, para 0174]).
It would have been further obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify Vlachogiannis to comprise the claimed limitation to effectively manage status in each host, including configuration, assignments and run-time state of the cloud deployment infrastructure, including any instance type available for use, instances already in use, networks, IP addresses, etc [Sharma, para 0045].

	Regarding claim 20, Vlachogiannis as modified by Sharma teaches “wherein the database is present on the public cloud system.” (A Nova scheduler also includes a Nova database (DB), referred to as the “compute_nodes” database, which captures the capabilities (e.g., vCPUs, memory, networking, etc.) and state (e.g., how much of each type of resources is used, how much is available) for each host [Sharma, para 0045]).
	The motivation regarding to the obviousness to claim 19 is also applied to claim 20.

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BILLY H NG whose telephone number is (571)272-9238.  The examiner can normally be reached on Monday to Friday, 9:30 am to 6:00 pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Wing Chan, can be reached on (571)272-7493.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



/BILLY H NG/
Examiner, Art Unit 2441

/WING F CHAN/Supervisory Patent Examiner, Art Unit 2441